Citation Nr: 1309321	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The veteran had active duty (AD) from March 1967 to December 1970.  He served in the Nevada Air National Guard from July 1991 to October 1993 and in the Alaska Air National Guard from October 1993 to February 2002.  He was ordered to active duty from July 1994 to November 1994.  He had numerous periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his lengthy (more than 10 years) reserve component service.  His service from April 1997 to May 1997 is considered active service (AD) for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  The Board Reamnded the appeal in March 2011.
 

FINDING OF FACT

The Veteran's service-connected PTSD and DDD with use of nonsteroidal anti-inflammatory medications is shown to have either caused his hypertension, accelerated the onset of his hypertension, or permanently aggravated the severity of his hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(b), 4.104, DC 7101 (2012).





(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim for service connection for hypertension.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is not necessary, since further action to address the duty to notify or assist as to the claim for service connection would not be in the Veteran's interest.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as hypertension, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Under 38 C.F.R. § 4.104, DC 7101, hypertension is defined as a systolic blood pressure of 160 mm Hg, a diastolic blood pressure of 90, or a combination of both, for VA purposes. 

Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a);  see Allen v. Brown, 7 Vet. App. 439, 446   (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b) .

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Analysis

The Veteran's service treatment records during his first period of service disclose no diagnosis or treatment of hypertension.  His blood pressure on entry into his second period of service, in 1991, was recorded as 108/72.  After his period of active service ended in October 1993, the Veteran again had AD in July 1994 to November 1994.  He had more than 300 days of INACDUTRA (inactive duty service) between his period of service that ended in 1993 and his final separation form reserve component service in 2007, but few records other than personnel records have been located.  

In January 1995, the Veteran was referred for examination of the chest, which disclosed mild tortuosity of the thoracic aorta.  The radiologic examination was interpreted as possibly reflecting underlying hypertension.  His periodic examination for reserve purposes in June 1996 revealed a blood pressure of 123/86.  In May 1997, a blood pressure of 119/82 was recorded.  A blood pressure of 128/80 was recorded in February 2000.  

In 2004, the Veteran was hospitalized for surgical treatment of lung cancer.  A diagnosis of hypertension was assigned following this hospitalization.  

The Veteran was awarded service connection for thoracolumbar degenerative disc disease, effective in 2000.  He has also been granted for PTSD (effective in 2007), chronic headaches (effective in 2007), tinnitus, traumatic brain injury with dizziness, bilateral hearing loss, moderate restrictive lung defect associated with asbestos exposure and lung cancer, status post surgical excision (effective in 2007).  

In January 2013, the Board sought a medical opinion from a VA medical provider.  The provider discussed the Veteran's history, noting that the Veteran strained his upper back in 1997.  After that back strain, the Veteran began taking nonsteriodal anti-inflammatory drugs (NSAIDs) on a sustained, long-term basis in December 1999.  The reviewer noted that research establishes that use of NSAIDs can cause new onset hypertension and worsening of existing hypertension.  The reviewer also noted that research suggests that individuals with PTSD have higher blood pressures and heart rates.  Appropriate citations were made to both findings.  The reviewer concluded that, based on the Veteran's service-connected disabilities, it was at least as likely as not that the Veteran's current hypertension was caused by or accelerated by or is aggravated by a service-connected disability or medication used to treat a service-connected disability.  

The VHA opinion, received by the Board in February 2013, is the only medical opinion of record which addresses the likelihood of a relationship between the Veteran's current hypertension and his service-connected disabilities.  As VHA examiner concluded that it was at least as likely as not was caused by or accelerated by or is aggravated by a service-connected disability or medication used to treat a service-connected disability, the criteria for service connection are met.  The claim may be granted.  


ORDER

The appeal for service connection for hypertension is granted.  


____________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


